Detail Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-23-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 09-23-2021 under new application; which have been placed of record in the file. Claims 1-27 are pending. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-15 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doon Hoon Lee (US 20180350318 A1) in view of Kim Yang Wan et al. (US 20190371248 A1).

Regarding Claim 1, Doon Hoon Lee (US 20180350318 A1) suggests  a display device (paragraph 39 figure 1, Item # 10) comprising: a substrate (paragraph 75, figures 5B, 5C, item SUB) including a first display region (figure 1, item DA1) and a second display region surrounding  the first display region (please see figure 1, display regions DA2, DA3;  similar to Applicant’s disclosure; figure 1, items FS main regions and  SS1, SS2 being sub-regions surrounding FS) a first pixel disposed in the first display region (please see figure 2, pixels P1-5 suggesting pixels in main display area as well as surrounding display area paragraphs 46-48); a second pixel disposed in the second display region (please see figure 2, pixels P1-P-5 suggesting pixels in main display area as well as surrounding display area paragraphs 46-48); and scan stages which are disposed in the second display region (please see figures 1,  2 suggest SCS2, SCS3 are disposed in second display areas please notice display device does not suggest having NDA)) and apply scan signals to the first pixel and the second pixel (please see figures 2, 3 items SL 1-5), wherein the first pixel includes a first pixel driver including a first pixel transistor and a first pixel light-emitting device connected to the first pixel driver (paragraph 76, suggesting pixel circuit having driving and switching transistor for the pixels, paragraph 46 suggests pixel driving circuit connected to light-emitting device, please see figure 7Aitems SCS2-3) the second pixel includes a second pixel driver including a second pixel transistor and a second pixel light- emitting device connected to the second pixel driver (paragraph 76, suggesting pixel circuit having driving and switching transistor for the pixels, paragraph 46 suggests pixel driving circuit connected to light-emitting device, please see figure 7A), and wherein the second pixel driver is disposed between scan stages adjacent to each other along a first direction (please see figures 2, 3, Item SCS 2-3, and the display area DA 1-3 suggest pixel driver pixel driver is disposed between scan stages adjacent to each other along a first direction, please notice first and second labels are very arbitrary).
Doon Hoon Lee (US 20180350318 A1) fails to disclose the second pixel driver is disposed between scan stages adjacent to each other along a first direction.
However, prior art of Yang Wan Kim et al. (US20190371248 A1) does disclose the second pixel driver is disposed between scan stages adjacent to each other along a first direction (paragraph 243).
Doon Hoon Lee (US 20180350318 A1)  teaches a display device comprising: a substrate including a first display region and a second display region surrounding 5 the first display region; a first pixel disposed in the first display region; a second pixel disposed in the second display region; and scan stages which are disposed in the second display region and apply scan signals to the first pixel and the second pixel, wherein the first pixel includes a first pixel driver including a first pixel transistor and a first pixel light-emitting device connected to the first pixel driver, the second pixel includes a second pixel driver including a second pixel transistor and a second pixel light- emitting device connected to the second pixel driver.
Doon Hoon Lee (US 20180350318 A1)  suggests the second pixel includes a second pixel driver including a second pixel transistor and a second pixel light-emitting device connected to the second pixel driver.
Yang Wan Kim et al. (US 20190371248 A1) teaches the second pixel (light emitting device) driver is disposed between scan stages adjacent to each other along a first direction.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Doon Hoon Lee (US 20180350318 A1)  performs the same function as it does separately of Displaying images plurality of the display area. Yang Wan Kim et al. (US(20190371248 A1) 
performs the same function as it does separately of displaying images in the plurality of display areas
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Doon Hoon Lee (US 20180350318 A1)  to include the second pixel driver is disposed between scan stages adjacent to each other along a first direction, as disclosed by Yang Wan Kim et al. (US(20190371248 A1)  thereby reducing dead space in pixel area in a display area as Yang Wan Kim et al. (US(20190371248 A1)  discusses at paragraphs 234, 238.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, Doon Hoon Lee (US 20180350318 A1) suggests  the second pixel driver and the second pixel light-emitting device are disposed not to overlap each other in a plan view (please see figures 5A-C, 6A-C, suggests  the second pixel driver and the second pixel light-emitting device are disposed not to overlap each other in a plan paragraphs 70-74, 89).

Regarding Claim 3, Doon Hoon Lee (US 20180350318 A1) suggests  a connection line connecting the second pixel driver to the second pixel light-emitting device (please see figures 7A-B suggests a connection line connecting the second pixel driver to the second pixel light-emitting device paragraphs 99-100)

Regarding Claim 4, Doon Hoon Lee (US 20180350318 A1) suggests  the second pixel light-emitting device overlaps any one scan stage among the scan stages in a plan view (please see figures 5A-C, 6A-C, suggests  the second pixel light-emitting device overlaps any one scan stage among the scan stages in a plan view paragraphs 70-74, 89)

Regarding Claim 5, Doon Hoon Lee (US 20180350318 A1) suggests  the connection line overlaps the one scan stage in a plan view (please see figures 5A-C, 6A-C, suggests  the connection line overlaps the one scan stage in a plan view paragraphs 70-74, 89)
  
Regarding Claim 6, suggests  scan control lines which are disposed in the second display region and are connected to the scan stages (please see figure 2, pixels P1-P-5 suggesting pixels in main display area as well as surrounding display area paragraphs 46-48 further suggests scan control lines which are disposed in the second display region and are connected to the scan stages), wherein the second pixel light-emitting device overlaps any one scan control line among the scan control lines in a plan view (please see figures 5A-C, 6A-C, suggests  wherein the second pixel light-emitting device overlaps any one scan control line among the scan control lines in a plan view, paragraphs 70-74, 89).

Regarding Claim 7, Doon Hoon Lee (US 20180350318 A1) suggests  the connection line overlaps the scan control line in a plan view (please see figures 5A-C, 6A-C, suggests  the connection line overlaps the scan control line in a plan view, paragraphs 70-74, 89).

Regarding Claim 8, Doon Hoon Lee (US 20180350318 A1) suggests  light-emitting stages which are disposed in the second display region and apply light- 20 emitting signals to the first pixel and the second pixel; and light-emitting control lines which are disposed in the second display region and are connected to the light-emitting stages. 

Regarding Claim 9, Doon Hoon Lee (US 20180350318 A1) suggests  the second pixel light-emitting device overlaps any one light-emitting stage among the light-emitting stages in a plan view (please see figures 5A-C, 6A-C, suggests  the second pixel light-emitting device overlaps any one light-emitting stage among the light-emitting stages in a plan view, paragraphs 70-74, 89)

Regarding Claim 10, Doon Hoon Lee (US 20180350318 A1) suggests  the connection line overlaps the light-emitting stage in a plan view (please see figures 5A-C, 6A-C, suggests  the connection line overlaps the light-emitting stage in a plan view, paragraphs 70-74, 89)

Regarding Claim 11, Doon Hoon Lee (US 20180350318 A1) suggests  the second pixel light-emitting device overlaps any one light-emitting control line among the light-emitting control lines in a plan view (please see figures 5A-C, 6A-C, suggests  the second pixel light-emitting device overlaps any one light-emitting control line among the light-emitting control lines in a plan view in a plan view, paragraphs 70-74, 89).

Regarding Claim 12, Doon Hoon Lee (US 20180350318 A1) suggests  the connection line overlaps the light-emitting control line in a plan view (please see figures 5A-C, 6A-C, suggests  the connection line overlaps the light-emitting control line in a plan view, paragraphs 70-74, 89)

Regarding Claim 13, Doon Hoon Lee (US 20180350318 A1) suggests  a data line which is disposed in the second display region and is connected to the second pixel driver (please see figures 2-4 Item DL 1-3, paragraphs  46-48, suggests a data line which is disposed in the second display region (not disposed in main display region) and is connected to the second pixel driver).

Regarding Claim 14, Doon Hoon Lee (US 20180350318 A1) suggests  the data line overlaps any one scan stage among the scan stages in a plan view (please see figures 5A-C, 6A-C, suggests  the data line overlaps any one scan stage among the scan stages in a plan view, paragraphs 70-74, 89)

Regarding Claim 15, Doon Hoon Lee (US 20180350318 A1) suggests  the connection line overlaps the one scan stage in a plan vies (please see figures 5A-C, 6A-C, suggests the connection line overlaps the one scan stage in a plan vies, paragraphs 70-74, 89)

Regarding Claims 23 and 27, Doon Hoon Lee (US 20180350318 A1) suggests a display device (paragraph 39 figure 1, Item # 10) comprising: a substrate (paragraph 75, figures 5B, 5C, item SUB) including a front portion (please see figure 1, item DA1), a first side portion extending from a first side of the front portion ((please see figure 1, display regions DA2, similar to Applicant’s disclosure; figure 1, items FS main regions and  SS1, SS2 being sub-regions surrounding FS)  , a second side portion extending from a second side of the front portion (please see figure 1, display regions DA3;  similar to Applicant’s disclosure; figure 1, items FS main regions and  SS1, SS2 being sub-regions surrounding FS), and a corner portion disposed between the first side portion and the second side portion (please see (please see figure 1, display regions DA2, DA3 which also include corner portion;  similar to Applicant’s disclosure; figure 1, items FS main regions and  SS1, SS2 being sub-regions surrounding FS); a first display region which is disposed on the front portion of the substrate  and  includes a first pixel for displaying an image (please see figure 1, display regions DA1;  similar to Applicant’s disclosure; figure 1, items FS main regions and  SS1, SS2 being sub-regions surrounding FS paragraph 40); and a second display region which is disposed on the first side portion and the corner portion of the substrate and includes a second pixel for displaying an image and scan stages that apply scan signals to the first pixel and the second pixel (please see figure 1, display regions DA2 paragraph 40 suggests display portion has curvature and curvature portion is corner potion per figure 1 please also see ;  similar to Applicant’s disclosure; figure 1, items FS main regions and  SS1-2, CS1-4 being sub-regions and corner portions surrounding FS,  further, please see figures 1, 2 suggest SCS2, are disposed in second display area, apply scan signals to the first pixel and the second pixel please see figures 2, 3 items SL 1-5), wherein a horizontal length of a scan stage of the first side portion among the scan stages is greater than a horizontal length of a scan stage of the corner portion (figure 5A item SL1= SL11, SL12 SL2 suggests scan stages that apply scan signals to the first pixel and the second pixel, wherein a horizontal length of a scan stage of the first side portion among the scan stages is greater than a horizontal length of a scan stage of the corner portion, corner portion is associated with SL2); further, Doon Hoon Lee (US 20180350318 A1) also suggests the first pixel includes a first pixel driver including a first pixel transistor and a first pixel light-emitting device connected to the first pixel driver (paragraph 76, 88 suggests pixel driver are switching transistor and driving transistor, paragraph 46 suggests pixel having light emitting devices) and ; the second pixel includes a second pixel driver including a second pixel transistor and a second pixel light-emitting device connected to the second pixel driver (paragraph 76, 88 suggests pixel driver are switching transistor and driving transistor, paragraph 46 suggests pixel having light emitting devices); and the second pixel driver is disposed between scan stages adjacent to each other along a first direction. (please see figures 2, 3, Item SCS 2-3, and the display area DA 1-3 suggest pixel driver pixel driver is disposed between scan stages adjacent to each other along a first direction, please notice first and second labels are very arbitrary).
Doon Hoon Lee (US 20180350318 A1) fails to disclose the second pixel driver is disposed between scan stages adjacent to each other along a first direction.
However, prior art of Yang Wan Kim et al. (US(20190371248 A1) does disclose the second pixel driver is disposed between scan stages adjacent to each other along a first direction (paragraph 243).
Doon Hoon Lee (US 20180350318 A1)  teaches a display device comprising: a substrate including a first display region and a second display region surrounding 5 the first display region; a first pixel disposed in the first display region; a second pixel disposed in the second display region; and scan stages which are disposed in the second display region and apply scan signals to the first pixel and the second pixel, wherein the first pixel includes a first pixel driver including a first pixel transistor and a first pixel light-emitting device connected to the first pixel driver, the second pixel includes a second pixel driver including a second pixel transistor and a second pixel light- emitting device connected to the second pixel driver.
Doon Hoon Lee (US 20180350318 A1)  suggests the second pixel includes a second pixel driver including a second pixel transistor and a second pixel light-emitting device connected to the second pixel driver.
Yang Wan Kim et al. (US(20190371248 A1)  teaches the second pixel (light emitting device) driver is disposed between scan stages adjacent to each other along a first direction.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Doon Hoon Lee (US 20180350318 A1)  performs the same function as it does separately of Displaying images plurality of the display area. Yang Wan Kim et al. (US(20190371248 A1) 
performs the same function as it does separately of displaying images in the plurality of display areas
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Doon Hoon Lee (US 20180350318 A1)  to include the second pixel driver is disposed between scan stages adjacent to each other along a first direction, as disclosed by Yang Wan Kim et al. (US(20190371248 A1)  thereby reducing dead space in pixel area in a display area as Yang Wan Kim et al. (US(20190371248 A1)  discusses at paragraphs 234, 238.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.


Regarding Claim 24, Doon Hoon Lee (US 20180350318 A1) suggests  a vertical length of the scan stage of the first side portion is smaller than a vertical length of the scan stage of the corner portion (please see figure 4, Items SCS1, SCS2)

Regarding Claim 25, Doon Hoon Lee (US 20180350318 A1) suggests  the second display region further includes light-emitting stages that apply light-emitting signals to the first pixel and the second pixel, and wherein a horizontal length of a light-emitting stage of the first side portion among the light-emitting stages is greater than a horizontal length of a light-emitting stage of the corner portion.

Regarding Claim 26, Doon Hoon Lee (US 20180350318 A1) suggests  a vertical length of the light-emitting stage of the first side portion is smaller than a vertical length of the light-emitting stage of the corner portion (please see figure 4 Items DSC2, DSC1)


Allowable Subject Matter
Claims 16-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested review cited prior art cited on USPTO 892.
The prior art of WEI Feng et al. (US 20220344427 A1) disclosure; figures 3-9, paragraphs 15-24, 69-70, 89, 110, 132, 150,-70, 206 discloses a display substrate, having a first side for display and a second side opposite to the first side. The display substrate comprises a display region, the display region comprises a plurality of pixel circuit units on a base substrate, the plurality of pixel circuit units are arranged in a plurality of rows and columns along a first direction and a second direction, and the first direction is different from the second direction; each of the plurality of pixel circuit units comprises a drive sub-circuit and a first connection electrode for being connected with a light-emitting element; a first terminal of the drive sub-circuit is configured to receive a pixel power voltage, a second terminal of the drive sub-circuit is configured to be electrically connected with the light-emitting element through the first connection electrode, and the drive sub-circuit of the pixel circuit unit is configured to form a driving current flowing through the light-emitting element in response to the pixel power voltage; the display region comprises a first display region and a second display region; the first display region comprises a plurality of first sub-pixels, each first sub-pixel comprises a first pixel circuit, and the first pixel circuit comprises one pixel circuit unit; the second display region comprises a plurality of second sub-pixels, each second sub-pixel comprises a second pixel circuit, and the second pixel circuit comprises two adjacent pixel circuit units; first connection electrodes of the two pixel circuit units of the each second pixel circuit are electrically connected with each other to be connected to a same light-emitting element; pixel density of the plurality of first sub-pixels in the first display region is higher than pixel density of the plurality of second sub-pixels in the second display region; the display substrate further comprises a first power voltage terminal and a second power voltage terminal, and the first power voltage terminal and the second power voltage terminal are insulated from each other; the first power voltage terminal is configured to be able to output a first power voltage, the second power voltage terminal is configured to be able to output a second power voltage, and the first power voltage is different from the second power voltage; the first pixel circuit is configured to be connected with the first power voltage terminal to receive the first power voltage as the pixel power voltage of the pixel circuit unit of the first pixel circuit, and the second pixel circuit is configured to be connected with the second power voltage terminal to receive the second power voltage as the pixel power voltage of the two pixel circuit units of the second pixel circuit.
The prior art of LI Gen et al. (US 20220310748 A1) disclosure; paragraphs 3-4, 50, 53, 54, 101, 109 discloses a display substrate, comprising a display region, a transparent region and a peripheral region between the display region and the transparent region. The display substrate comprises a base substrate and a plurality of sub-pixels on the base substrate and in the display region, the plurality of sub-pixels are distributed into a plurality of pixel rows and a plurality of pixel columns along a first direction and a second direction, and the first direction and the second direction are different; the plurality of pixel rows comprise a plurality of first pixel rows separated by the transparent region; the display substrate further comprises a voltage bus line in the peripheral region, the voltage bus line at least partially surrounds the transparent region, and is configured to be connected with sub-pixels in the plurality of first pixel rows to provide a first voltage; the display substrate further comprises a plurality of first signal lines extended along the first direction, and the plurality of first signal lines are respectively connected with the plurality of first pixel rows in one-to-one correspondence; each of the plurality of first signal lines comprises a first signal line portion in the display region and a second signal line portion, which is electrically connected with the first signal line portion, in the peripheral region, and the second signal line portion comprises a bent portion extended along the transparent region; bent portions of second signal line portions of the plurality of first signal lines are all located at a side of the voltage bus line close to the transparent region.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is 571-272-7668. The examiner can normally be reached Monday-Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/
Primary Examiner 
Art Unit 2693
11-29-2022